56 F.3d 78NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Antonio G. NUNEZ Plaintiff-Appellant,v.Dr. GRAYSON, Adams County Sheriff's Department, State ofColorado, Defendants-Appellees.
No. 94-1393.
United States Court of Appeals, Tenth Circuit.c
May 31, 1995.

Before TACHA, LOGAN and KELLY, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff Antonio G. Nunez, proceeding pro se, filed this 42 U.S.C.1983 complaint asserting he received inadequate medical treatment while an inmate at Adams County Colorado Detention Center.  He asserts the lack of adequate medical treatment violated his Eighth Amendment protection against cruel and unusual punishment.


3
The matter was referred to the magistrate judge who issued a recommendation that the complaint be dismissed with prejudice.  Plaintiff failed to timely object to the recommendation, and the district court adopted that recommendation.  See United States v. Raddatz, 447 U.S. 667, 673-74 (1980).  The district court ruled that the complaint was frivolous under 28 U.S.C.1915(d), and ordered the action dismissed.


4
On appeal plaintiff argues that the district court erred in denying him relief without a hearing.  We have reviewed the briefs and the record and cannot add significantly to the analysis in the magistrate judge's recommendation of July 18, 1994, adopted by the district court.  We therefore AFFIRM dismissal of plaintiff's complaint for substantially the reasons stated therein.


5
AFFIRMED.


6
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470